Citation Nr: 0709341	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  03-21 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, wherein the RO increased the veteran's 
disability rating for PTSD to 50 percent, effective November 
13, 2001, date of the claim.  The veteran subsequently 
perfected his appeal of this issue to the Board.  

In July 2005 and April 2006, the Board remanded the veteran's 
claim to the RO for additional evidentiary development.  The 
case has now been returned to the Board for additional 
appellate review. 


FINDING OF FACT

As a result of PTSD, the veteran has avoidance, marked 
diminished interest or participation in significant 
activities, feelings of detachment and estrangement from 
others, some anger, problems with concentration, 
hypervigilance, and an exaggerated startle response, with 
Global Assessment of Functioning (GAF) score of 80; these 
symptoms reflect occupational and social impairment with no 
more than reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria are not met for rating in excess of 50 percent 
for PTSD.  38 U.S.C.A. §§ 155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
(DC) 9411 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters from 
the RO to the veteran in February 2002, February 2004, and 
May 2006 specifically notified him of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to the claims.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
May 2006.  

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2005).  The 
information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, private post-service medical treatment 
records, VA psychological examinations, and statements from 
the veteran and his representative.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the veteran.

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. Part 4 (2006).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2006).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.3.

Specific Rating Criteria

The veteran's PTSD is evaluated as 50-percent disabling under 
38 C.F.R. § 4.130, DC 9411 (2006).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A higher 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, DC 9411 (2006).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  

A GAF score of 71 to 80 represents a condition in which if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors; or no more than slight 
impairment in social, occupational, or school functioning.  

A GAF score of 61 to 70 denotes some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

A GAF score of 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF score of 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).


Analysis

Having reviewed the entire record, the Board concludes that 
an evaluation in excess of 50 percent is not warranted for 
the veteran's PTSD.  His symptoms are most commensurate with 
a 50 percent rating, as opposed to 70 or 100 percent.  

The Board is well aware of the veteran's valorous service in 
Vietnam, as evidenced by his receipt of numerous awards and 
commendations.  The rating for his resulting PTSD, however, 
must be based on the applicable standards as they relate to 
the findings on medical evaluation.  

The medical evidence in this case includes numerous post 
service VA evaluations.  PTSD was first service-connected 
upon rating decision in 1981 and a 10 percent rating was 
assigned from June 1980.  In a July 1984 rating decision, the 
veteran was assigned a temporary total rating for this 
condition, followed by a 30 percent evaluation, effective 
from June 1984.  This 30 percent rating continued in effect 
for many subsequent years.  This appeal ensued, however, 
following a July 2002 rating decision in which an increased 
rating of 50 percent was granted, effective from the date of 
the claim, November 14, 2001.  

A private psychological examination from November 2001 shows 
that the veteran reported that his PTSD was becoming more 
intense.  He reported nightmares and avoidance of others.  He 
attended a treatment program at a VA facility.  He gave a 
history of numerous hospitalizations since the mid 1980s for 
psychiatric symptoms and substance abuse.  The Board's review 
of the record corroborates this reported history.  The 
examiner's prognosis for the veteran's PTSD was fair with his 
continued involvement in the treatment program.  

Of record are VA psychiatric examinations dated in February 
2002 and March 2004.  It was noted in the Board's April 2006 
remand that the examination reports reflected inconsistencies 
which raised questions about the proper evaluation to be 
assigned.  Specifically, it was noted that the February 2002 
examiner entered an impression of PTSD, alcohol and substance 
abuse in partial remission.  A GAF score of 54 was recorded.  
At the close of the examination, the VA examiner indicated 
that the severity of the veteran's PTSD had remained 
unchanged since his previous VA examination (the veteran was 
examined by VA in February 2000), and that the appellant's 
day-to-day functioning had not been impacted over the 
previous three years.  Overall, the VA examiner determined 
that the veteran was doing a "little bit better" because of 
the treatment of his depressive component and the fact that 
he had remained sober.  The VA examiner determined the 
veteran's prognosis to have been fair to good.

In contrast, in March 2004, a VA examiner entered an 
impression of severe (italics added) PTSD.  A GAF score of 49 
was reported.  In addition, the March 2004 VA examiner stated 
that the veteran lead a derelict life, industrially impaired 
and unemployable and, in contrast to the February 2002 VA 
examiner, determined that the veteran's condition was more 
likely to deteriorate rather than get better.  Despite the VA 
examiner's opinion that the veteran's PTSD would most likely 
deteriorate, he also indicated that it was not possible to 
detect the intensity of his PTSD because of the appellant's 
over-reporting of symptoms during testing (i.e., Minnesota 
Multiphasic Personality Inventory II Test).  Also, while the 
March 2004 VA examiner reported that the veteran was 
industrially impaired and unemployable, the appellant had 
previously indicated during his February 2002 VA examination 
that his unemployment was a result of "medical problems."  
(Parenthetically, the Board observes that the veteran is also 
service-connected for scar, right foot, residuals punji stick 
wound with limitation of motion of the ankle and plantar 
fasciitis of the right foot with loss of motion of the first 
through third metatarsal phalangeal joints, associated with 
the punji stick wound).

In light of the conflicting findings regarding the severity 
and prognosis of the veteran's PTSD by VA examiners in 
February 2002 and March 2004, along with the March 2004 VA 
examiner's inability to detect the intensity of the 
appellant's service-connected PTSD, it was determined that 
the veteran should be afforded another VA psychiatric 
examination that might provide a basis for an award greater 
than 50 percent for his PTSD.  Additionally, contemporaneous 
treatment records were to be obtained.  

VA treatment records dated from 2004 through 2006 were 
subsequently added to the claims file.  These records 
included the requested VA psychiatric evaluation report which 
was conducted in August 2006.  When seen in November 2004, he 
gave a history of previous substance abuse which had resulted 
in numerous hospitalizations.  He also reported a long 
history of PTSD symptoms.  The examiner noted that he was 
appropriately dressed and interacted appropriately.  He 
maintained good control and was a good historian.  He was 
oriented times three, and his speech was relevant and 
coherent.  He did not have suicidal or homicidal ideation.  
The diagnoses included PTSD with depression.  His GAF score 
was 70.  

VA records dated in 2005 reflect that the veteran was treated 
for alcohol abuse and for psychiatric symptoms.  He attended 
a substance abuse rehabilitation program.  

When examined by VA in August 2006, the veteran's symptoms 
included avoidance, marked diminished interest or 
participation in significant activities, feelings of 
detachment and estrangement from others, some anger, problems 
with concentration, hypervigilance, and an exaggerated 
startle response.  He had been readmitted for alcohol abuse 
after receiving a DUI.  He had recently abused alcohol again 
and had been sober about a week.  He had lost about 30 pounds 
since his last rehab due to the fact that he had abstained 
from drinking alcohol.  His exercise was limited to cutting 
his grass and walking his dog.  

The veteran was oriented to person, place, time, and 
situation.  His attitude was shown to be cooperative and 
helpful.  He appeared his stated age and was described as 
well-groomed.  The veteran's eye contact was appropriate, and 
his speech was within normal limits.  He was alert, calm, and 
cooperative.  His affect was appropriate to content, full 
range, and well modulated.  His mood was mildly dysphoric but 
very interactive and upbeat.  His thought process was 
logical, relevant, and goal directed.  His thought content 
was centered on the situation and well organized.  There was 
no evidence of any flight of ideas, obsessions, or 
hallucinations, or phobic preoccupations.  He denied any 
suicidal or homicidal ideation, plan, or intent.  The 
veteran's judgment was intact and his insight was fair.  
Recent and remote memory were normal.  The examiner diagnosed 
PTSD and assigned a GAF score of 80.  

As noted above, a 70 percent rating for PTSD is warranted 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, and mood.  At the time of the 
2006 evaluation, it was noted that the veteran's day included 
talking with one of his children with whom he had a close 
relationship.  He attended Alcoholics Anonymous meetings 
three days out of the week at noon and also enjoyed using his 
computer and watched television.  

With respect to the specifically enumerated symptomatology 
contemplated for a 70 percent evaluation pursuant to DC 9411, 
the veteran has repeatedly denied having any suicidal 
ideation.  And there is no indication that his behavior has 
interfered with routine activities.  There also has been no 
clinical description of his speech as intermittently 
illogical, obscure, or irrelevant.  Indeed the 2006 
examination found his speech to be within normal limits.  
While his mood was described as dysphoric, there is no 
indication that he demonstrated near continuous panic or 
depression affecting his ability to function independently, 
appropriately, and effectively.  

Moreover, the clinical records do not document any indication 
of neglect of personal appearance and hygiene.  In fact, he 
was recently described as well groomed.  Finally, it has not 
been shown that his PTSD had resulted in an inability to 
interact and maintain relationships with friends and others.  
While it was noted at the 2006 exam that he preferred to be 
alone, he did have relationships with his children and he 
reported interest in hobbies and activities.  It was 
specifically noted that he had bought three acres and wanted 
to establish a tree farm.  The Board notes that while the 
veteran's history of alcohol abuse was noted, it was not part 
of the diagnoses provided by the examiner.  

The medical evidence indicates the veteran's primary 
symptomatology includes nightmares, flashbacks, irritability, 
increased arousal, avoidance, hypervigilance, and an 
exaggerated startle response.  In 2004, a GAF score of 70 was 
noted.  In 2006, a GAF score of 80 was recorded.  A GAF score 
denotes mild symptoms or some difficulty in social or 
occupational functioning, whereas a GAF score of 80 denotes 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors, and there is 
no more than slight impairment in social, occupational, or 
school functioning.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for a 70 percent evaluation.  That is to say, the 
veteran's PTSD is no more than 50 percent disabling.  For the 
reasons stated, the preponderance of the evidence is against 
assigning a rating higher than 50 percent, and there is no 
reasonable doubt to resolve in the veteran's favor concerning 
this evaluation.  38 C.F.R. § 4.3.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER


The claim for a rating in excess of 50 percent is not 
warranted.  


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


